Citation Nr: 0532219	
Decision Date: 11/30/05    Archive Date: 12/07/05

DOCKET NO.  03-29 130A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for hypertension, to 
include as being secondary to service-connected non-insulin 
diabetes.

3.  Entitlement to an initial evaluation in excess of 
20 percent for non-insulin diabetes.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
December 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from November 2002 and August 2003 rating decisions 
of the San Diego, California, Department of Veterans Affairs 
(VA) Regional Office (RO).  In the November 2002 decision, 
the RO granted service connection for non-insulin diabetes 
and assigned a 20 percent evaluation and denied service 
connection for hypertension.  In the August 2003 decision, 
the RO denied service connection for left ear hearing loss.

FINDINGS OF FACT

1.  Competent evidence of left ear hearing loss in service, 
manifestations of sensorineural hearing loss within one year 
following the veteran's discharge from service, or of a nexus 
between post service left ear hearing loss and service, is 
not of record.

2.  Competent evidence of hypertension in service, 
manifestations of such within one year following the 
veteran's discharge from service, or of a nexus between post 
service left ear hearing loss and service to include a 
service-connected disability, is not of record.

3.  Non-insulin diabetes is manifested by the use of oral 
hypoglycemic agent and restricted diet.

CONCLUSIONS OF LAW

1.  Left ear hearing loss was not incurred in service nor may 
sensorineural hearing loss be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2005).

2.  Hypertension was not incurred in service nor may it be 
presumed to have been incurred in service and is not 
proximately due to or the result of service-connected non-
insulin diabetes.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.

3.  The criteria for an initial evaluation in excess of 
20 percent for non-insulin diabetes have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 119, Diagnostic Code 7913 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and that 
(4) VA will request that the claimant provide any evidence in 
him possession that pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by the May 2002, May 2003, and July 2005 letters 
sent to the veteran, by the discussions in the November 2002 
and August 2003 rating decisions, and the September 2003 and 
January 2005 statements of the case.  In the letters, the 
veteran was informed that the evidence necessary to 
substantiate a claim for service connection would be evidence 
of a disease or injury in service, a current disability, and 
a relationship between the current disability and service, 
which was usually provided by medical evidence.  As to the 
claims for service connection, the veteran was informed that 
while there was evidence of current disabilities, there was 
no evidence of in-service hearing loss or hypertension or 
manifestations of either disability within one year following 
service.  

The letters, however, did not provide the veteran with the 
evidence necessary to establish secondary service connection; 
however, the veteran is not prejudiced by such because it is 
clear that he is aware of what the evidence must show.  
Specifically, he has attributed the diagnosis of hypertension 
to the service-connected non-insulin diabetes, stating that 
he developed hypertension because of the non-insulin 
diabetes.  As to the claim for an increased evaluation for 
diabetes, in the September 2003 statement of the case, the RO 
explained that his symptoms did not meet the criteria for the 
40 percent evaluation.  The veteran was provided with the 
criteria for evaluating diabetes, which informed him of the 
symptomatology that would warrant a higher evaluation. 

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, in the letters, VA 
informed him it had a duty to obtain any records held by any 
federal agency.  It also informed him that on his behalf, VA 
would make reasonable efforts to obtain records that were not 
held by a federal agency, such as records from private 
doctors and hospitals.  The RO told the veteran that he could 
obtain private records himself and submit them to VA.  
Finally, the veteran was informed that he should submit any 
evidence in his possession that pertained to the claims.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In connection 
with the current appeal, VA has requested private medical 
records from providers the veteran identified.  The veteran 
has not indicated having received any treatment from VA.  VA 
provided the veteran with an examination, to include 
obtaining a medical opinion, in connection with the claims 
for service connection for diabetes and hypertension.  VA did 
not, however, provide the veteran with an examination in 
connection with his claim for service connection for left ear 
hearing loss.  Under the new law, an examination or opinion 
is necessary to make a decision on the claim when the record 
(1) contains competent evidence that the claimant has a 
current disability or persistent or recurrent symptoms of the 
disability; (2) contains evidence which indicates that the 
disability or symptoms may be associated with the claimant's 
active duty; and (3) does not contain sufficient medical 
evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d).  Here, the evidence does not indicate that the 
left ear hearing loss may be associated with the veteran's 
active service.  See Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003) (VA was not required to provide the veteran with a 
medical examination absent a showing by veteran of a causal 
connection between the disability and service).  While there 
is evidence of current left ear hearing loss, the service 
medical records are silent for any hearing loss in service, 
and hearing loss was not diagnosed until more than 30 years 
later.  For these reasons, an examination was not necessary 
in connection with this claim.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor has the delayed 
notice of the VCAA resulted in any prejudice to the veteran.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  

II.  Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection for 
hypertension and sensorineural hearing loss (an organic 
disease of the nervous system) may be granted if manifest to 
a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309(a).  Service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in- service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Left ear hearing loss

The veteran states that he developed hearing loss while in 
service.  Specifically, he states that while in Vietnam, he 
was exposed to gunfire while in Vietnam.  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for left ear hearing loss.  
The service medical records are silent for any complaints of 
hearing loss.  Regardless, the veteran is competent to allege 
he had noise exposure in service; however, there is no 
objective evidence of hearing loss in the service medical 
records.  The December 1971 report of medical examination 
shows that the veteran's hearing was 15/15 in both spoken 
voice and whispered voice, which is evidence that his hearing 
was normal at the time he was separated from service.  

The first time the veteran alleged left ear hearing loss was 
in March 2003.  He subsequently submitted a November 2004 
private audiogram, which appears to show that the veteran has 
current left ear hearing loss.  See 38 C.F.R. § 3.385 
(defining what constitutes a hearing loss "disability" for 
VA purposes).  This is the first objective evidence that the 
veteran has such disability.  While the examiner noted that 
the veteran had a positive history of noise exposure while in 
the military, she did not attribute the left ear hearing loss 
to the veteran's service, to include the in-service noise 
exposure.  

The Board does not doubt that the veteran was exposed to loud 
noise while in service and accepts his statements as true; 
however, being exposed to loud noise is not necessarily 
dispositive of having precipitated the onset of hearing loss.  
More importantly, there is no competent evidence of a nexus 
between the post service left ear hearing loss and service, 
to include manifestations of sensorineural hearing loss to a 
compensable degree within one year following the veteran's 
discharge from service.  There is no objective evidence in 
the claims file regarding complaints of hearing loss between 
the time the veteran was discharged from service and 2003, 
which is a period of 30 years.  Thus, there is also a lack of 
evidence of continuity of symptomatology.  While the veteran 
has attributed the current left ear hearing loss to his in-
service noise exposure, he does not have the requisite 
knowledge of medical principles that would permit him to 
render an opinion regarding matters involving a medical 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for left ear hearing loss, and there is no 
doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.

B.  Hypertension

The veteran has alleged that he has hypertension, which he 
states is due to his diabetes mellitus.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  When service connection is 
thus established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  Id.  

Secondary service connection may also be established for a 
nonservice-connected disability which is aggravated by a 
service connected disability. In this instance, the veteran 
may be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for hypertension.  The service 
medical records show that at entrance, the veteran's blood 
pressure was 130/80 (systolic/diastolic).  At separation, it 
was 135/88.  An October 1973 private medical record shows the 
veteran reported he had lost his job due to hypertension.  
His blood pressure at that time was 150/96.  The impression 
was "probable" hypertension.  The following month, the 
examiner noted the veteran had been drinking 10 cups of 
coffee a day at the time of the October 1973 clinical entry.  
He stated the veteran's blood pressure had remained normal 
since earlier that month, and it appeared that the veteran's 
hypertension was "labile" hypertension, which had responded 
to the veteran not drinking coffee.

The first clinical evidence of a diagnosis of hypertension is 
in 1990, which is almost 20 years following the veteran's 
service.  The veteran essentially admits that he did not have 
a diagnosis of hypertension until the 1990's, as he indicated 
on his application for benefits that he had had hypertension 
since 1993.  This is evidence against a finding that 
hypertension had its onset in service, to include within one 
year following discharge from service.

The veteran's argument is that he developed hypertension 
secondary to diabetes.  However, in a September 2002 VA 
examination report, the examiner determined that it was 
"less likely" than not that hypertension was secondary to 
diabetes mellitus, for which service connection has, as noted 
earlier, been in effect.  He indicated he had reviewed the 
evidence in the claims file, reported relevant evidence, and 
provided a rationale for his determination.  There is no 
competent evidence to refute this opinion.  While the veteran 
has attributed his hypertension to the service-connected non-
insulin diabetes, he has not been shown to have the requisite 
knowledge of medical principles that would permit him to 
render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu, 2 Vet. App. at 
494.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for hypertension, both on a direct 
basis and a secondary basis, and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55.

III.  Increased evaluation

The veteran alleges that the 20 percent evaluation for non-
insulin diabetes does not contemplate the severity of his 
service-connected disability.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
2002). 

Under Diagnostic Code 7913, diabetes mellitus requiring more 
than one daily injection of insulin, restricted diet, and 
regulation of activities (avoidance of strenuous occupational 
and recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated warrants a 100 disability evaluation.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913.  Diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated warrants a 60 
percent disability evaluation.  Id.  

Note 1 states to evaluate compensable complications of 
diabetes separately unless they are part of the criteria used 
to support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under diagnostic code 7913.  Note 2 states that when diabetes 
mellitus has been conclusively diagnosed, a glucose tolerance 
test should not be requested solely for rating purposes.  38 
CFR § 4.119, Diagnostic Code 7913 (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an initial evaluation in excess of 20 percent for non-insulin 
diabetes.  The evidence in the claims file shows that the 
veteran was diagnosed with new onset diabetes type II in July 
1996.  Private treatment records, dated from 1996 to 1999 
consistently show findings that the veteran's diabetes 
mellitus was in "good control."  In April 2000, the 
physician described the veteran's diabetes mellitus as "well 
controlled."  In October 2000, the examiner noted the 
veteran was doing well with watching his diet and walking 
daily.  In August and September 2001, it was noted that his 
diabetes was "well controlled."  

A September 2002 VA examination report shows the veteran's 
fasting blood was 170, noting that it was 148 in April 1999.  
Ophthalmological examination revealed no retinopathy.  The 
veteran reported one hypoglycemic reaction, where he was 
treated accordingly.  He denied a history of ketoacidosis or 
change of weight.  The examiner diagnosed non-insulin-
dependent diabetes mellitus without complication.  

The above-described evidence indicates that the veteran does 
not meet the criteria for a 40 percent disability evaluation 
under Diagnostic Code 7913.  He does not require insulin to 
control his diabetes mellitus, although he uses an oral 
hypoglycemic agent and has a restricted diet.  There is no 
indication that the veteran must regulate his activities, was 
instructed to regulate his activities, or that he actually 
refrained from any activities of his own accord as a result 
of his diabetes.  In October 2000, he stated he was walking 
daily.  His diabetes mellitus has been consistently described 
as either in "good" control or "well controlled."  As the 
preponderance of the evidence is against a finding that 
veteran is required to regulate his activities, the Board 
finds he does not meet the criteria for a 40 percent 
disability evaluation under Diagnostic Code 7913.  

The Board notes that the veteran is appealing the initial 
assignment of an evaluation following the grant of service 
connection for non-insulin diabetes, and that in such cases, 
the Board must consider whether staged ratings should be 
assigned based upon the facts found.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  In this case, there is no evidence 
that there have been changes in the veteran's medical status 
regarding the non-insulin diabetes.  Therefore, his overall 
disability has not changed and a uniform rating is warranted.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against a grant of an 
initial evaluation greater than 20 percent for non-insulin 
diabetes, and there is no doubt to be resolved.  See Gilbert, 
1 Vet. App. at 55.

Finally, review of the record reveals that the RO has not 
considered referral of this case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2005).  This regulation provides that 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Under Secretary or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

The Board finds that the evidence does not show that this 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The veteran has not indicated any interference 
with his employment.  The Board concludes that referral of 
this case to the Under Secretary or the Director, 
Compensation and Pension Service, for assignment of an 
extraschedular evaluation is not warranted.


ORDER

Service connection for left ear hearing loss is denied.

Service connection for hypertension is denied.

An initial evaluation in excess of 20 percent for non-insulin 
diabetes is denied.



________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


